FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 March 30, 2017
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT


 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                     No. 16-2271
                                            (D.C. Nos. 2:16-CV-00545-RB-SMV
 CARLOS PEREZ,                                   and 2:04-CR-01308-RB-1)
                                                          (D.N.M.)
       Defendant - Appellant.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, MURPHY, and MATHESON, Circuit Judges.


      Defendant-Appellant Carlos Perez seeks a certificate of appealability

(“COA”) to appeal from the district court’s denial of his motion to correct his

sentence under 28 U.S.C. § 2255. Mr. Perez contends that the calculation of his

sentencing guideline range relied on language found unconstitutionally vague in

Johnson v. United States, 135 S. Ct. 2551 (2015). See U.S.S.G. § 4B1.2(a)(2).

The district court found that Mr. Perez’s status as a career offender resulted from

the application of an enumerated offense (burglary of a dwelling) in § 4B1.2(a),

not the language found wanting in Johnson. But even had that language been

applied, the Supreme Court recently held that the void-for-vagueness holding in

Johnson does not apply to the Sentencing Guidelines. Beckles v. United States,
No. 15-8544, 2017 WL 855781, at *6–7 (U.S. Mar. 6, 2017). Accordingly, we

DENY Mr. Perez’s request for a COA and DISMISS the appeal.


                                   Entered for the Court


                                   Paul J. Kelly, Jr.
                                   Circuit Judge




                                    -2-